Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
The following office action in response to the Applicant’s amendments filed on 3/21/2021.
Claim 6 is currently amended.
Claims 1-5, 10-11 and 20-21 are canceled.
Claim 22 is newly added.
Therefore, claims 6-9, 12-19 and 22 are pending and addressed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-9, 12-19 and 22 are directed to a non-transitory computer-readable storage device which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “store existing customer insurance policy information; generate and store a plurality of segments from the existing customer insurance policy information based on: age of the existing customers, type of property insured by the existing customers, number of claims filed by the existing customers within a specified timeframe, and identification of discounts associated with the existing customers; generate a display requesting a set of non-identifying prospective customer insurance policy information; receive non-identifying prospective customer insurance policy 
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a data storage, the customer computing device, an instruction storage and one or more processors that perform all the steps of the claim.  The data storage, the customer computing device, the instruction storage and the one or more processors are recited at a high-level of generality to perform the functions of “…store the existing customer insurance policy information; generate and store information…of the plurality of segments of customer insurance policy; transmit a signal … to generate a display…requesting information; receive information…of the prospective customer, and store received information…; generate and store information…of the a set of mapping criteria; generate…a key value as a target segment for each prospective customer profile…; determine insurance premium information based on the identifying the target segment… including determining information… of the relative proportions of the customers in the segment; generate and transmit a signal to the customer…to generate a display of the insurance information including a chart of the relative proportions of the customers”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application the claim perform the functions of “…store the existing customer insurance policy information; generate and store information…of the plurality of segments of customer insurance policy; transmit a signal … to generate a display…requesting information; receive information…of the prospective customer, and store received information…; generate and store information…of the a set of mapping criteria; generate…a key value as a target segment for each prospective customer profile…; determine insurance premium information based on the identifying the target segment… including determining information… of the relative proportions of the customers in the segment; generate and transmit a signal to the customer…to generate a display of the insurance information including a chart of the relative proportions of the customers”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
When viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
As for dependent claims 7-9, 12-19 and 22 these claims recite limitations that further define the abstract idea noted in claim 6.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do 
For more information, please see The Patent Subject Matter Eligibility Guidance (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Response to Arguments
Previous Claim rejections – 35 USC § 101
The updated rejections of claims 6-9, 12-19 and 22 have been provided in the light of Applicant’s amendments.
Applicant's arguments filed 3/21/2021 have been fully considered but they are not persuasive.
Argument 1: Applicant argued that: “…Assuming arguendo that the claims recite an abstract idea, which the applicant does not concede, any such abstract idea is integrated into a practical application. The claims also include substantial limitations that provide meaningful limits on any such abstract idea…These steps include: (1) generating and storing a set of mapping criteria for each prospective customer profile, wherein the mapping criteria includes a geographic rating, a vehicle rating factor, and an age range, (2) generating for each prospective customer profile a keyword value identifying as a target segment one of the plurality of segments of the existing customer insurance policy information based on the mapping criteria, and (3) upon identifying the target segment, determining insurance premium information for the prospective customer based on analyzing the representative statistics about the existing customer insurance policy information associated with the identified target segment. These technology features are analogous to those of the claims identified as being patent eligible in Examples 35 and 40 of the Office’s patent eligibility guidance…” (Please see the remarks on pages 6-7).
Answer 1: The Examiner respectfully disagrees.
The claim recites the limitations of “store existing customer insurance policy information; generate and store a plurality of segments from the existing customer insurance policy information based on: age of the existing customers, type of property insured by the existing customers, number of claims filed by the existing customers within a specified timeframe, and identification of discounts associated with the existing customers; generate a display requesting a set of non-identifying prospective customer insurance policy information; receive non-identifying prospective customer insurance policy information from the prospective customer, and store the non-identifying insurance policy information as a prospective customer profile; generate and store a set of mapping criteria for each prospective customer profile, wherein the mapping criteria includes a geographic rating, a vehicle rating factor, and an age range; generate for each prospective customer profile a keyword value identifying as a target segment one of the plurality of segments of the existing customer insurance policy information based on the mapping criteria; upon identifying the target segment, determine insurance premium information for the prospective customer based on analyzing the representative statics about the existing customer insurance policy information associated with the identified target segment including determining the relative proportion of customers in the same segment as the prospective customer who have selected a given level of one or more of coverage, limit or deductible, and determining the relative proportion of customers in the same segment as the prospective customer who have selected some level of the one or more of coverage, limit or deductible; and generate a display of the insurance premium information, including a chart of the relative proportion of customers who have selected the given level of one or more of coverage, limit or deductible, and a chart of the relative proportion of customers who have selected some level of the one or more of coverage, limit or deductible, to the prospective customer”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of fundamental economic principles or practices Please see 2019 PEG, Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices Reg. at 52-54). 
In addition, The 2019 PEG, Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices Reg. pages 52-54 also stated that: 
“…For abstract ideas, Prong One represents a change as compared to prior guidance. To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application…”  Thus, according to The 2019 PEG, Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices Reg. Guidance, Examiner (a) Identify the specific limitation(s) “store existing customer insurance policy information; generate and store a plurality of segments from the existing customer insurance policy information based on: age of the existing customers, type of property insured by the existing customers, number of claims filed by the existing customers within a specified timeframe, and identification of discounts associated with the existing customers; generate a display requesting a set of non-identifying prospective customer insurance policy information; receive non-identifying prospective customer insurance policy information from the prospective customer, and store the non-identifying insurance policy information as a prospective customer profile; generate and store a set of mapping criteria for each prospective customer profile, wherein the mapping criteria includes a geographic rating, a vehicle rating factor, and an age range; generate for each prospective customer profile a keyword value identifying as a target segment one of the plurality of segments of the existing customer insurance policy information based on the mapping criteria; upon identifying the target segment, determine insurance premium information for the prospective customer based on analyzing the representative statics about the existing customer insurance policy information associated with the identified target segment including determining the relative proportion of customers in the same segment as the prospective customer who have selected a given level of one or more of coverage, limit or deductible, and determining the relative proportion of customers in the same segment as the prospective customer who have selected some level of the one or more of coverage, limit or deductible; and generate a display of the insurance premium information, including a chart of the relative proportion of customers who have selected the given level of one or more of coverage, limit or deductible, and a chart of the relative proportion of customers who have selected some level of the one or more of coverage, limit or deductible, to the prospective customer” and (b) determine whether the identified limitation(s) “store existing customer insurance policy information; generate and store a plurality of segments from the existing customer insurance policy information based on: age of the existing customers, type of property insured by the existing customers, number of claims filed by the existing customers within a specified timeframe, and identification of discounts associated with the existing customers; generate a display requesting a set of non-identifying prospective customer insurance policy information; receive non-identifying prospective customer insurance policy information from the prospective customer, and store the non-identifying insurance policy information as a prospective customer profile; generate and store a set of mapping criteria for each prospective customer profile, wherein the mapping criteria includes a geographic rating, a vehicle rating factor, and an age range; generate for each prospective customer profile a keyword value identifying as a target segment one of the plurality of segments of the existing customer insurance policy information based on the mapping criteria; upon identifying the target segment, determine insurance premium information for the prospective customer based on analyzing the representative statics about the existing customer insurance policy information associated with the identified target segment including determining the relative proportion of customers in the same segment as the prospective customer who have selected a given level of one or more of coverage, limit or deductible, and determining the relative proportion of customers in the same segment as the prospective customer who have selected some level of the one or more of coverage, limit or deductible; and generate a display of the insurance premium information, including a chart of the relative proportion of customers who have selected the given level of one or more of coverage, limit or deductible, and a chart of the relative proportion of customers who have selected some level of the one or more of coverage, limit or deductible, to the prospective customer” falls within the subject matter groupings of abstract ideas of “Certain Methods Of Organizing Human Activity: fundamental economic principles or practices (including insurance)” (Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea); processing insurance claims for a covered loss or policy event under an insurance policy (i.e., an agreement in the form of a contract), Accenture Global Services GmbH v. Guidewire Software, Inc. 728 F.3d 1336, 1338-39 (Fed. Cir. 2013)).  Therefore, the claim recites an abstract idea.
store the existing customer insurance policy information; generate and store information…of the plurality of segments of customer insurance policy; transmit a signal … to generate a display…requesting information; receive information…of the prospective customer, and store received information…; generate and store information…of the a set of mapping criteria; generate…a key value as a target segment for each prospective customer profile…; determine insurance premium information based on the identifying the target segment… including determining information… of the relative proportions of the customers in the segment; generate and transmit a signal to the customer…to generate a display of the insurance information including a chart of the relative proportions of the customers”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible and the claim’s features are not analogous to those of the claims identified as being patent eligible in Examples 35 and 40 of the Office’s patent eligibility guidance.  Thus, Applicant’s arguments are not persuasive.
Argument 2: Applicant argued that: “…By this response, however, claim 6 is amended to enhance the patentable subject matter nature of the claim. In particular, claim 6 is amended to recite additional technology features described in connection with FIG. 7…” (Please see the remarks on page 7).
Answer 2: The Examiner respectfully disagrees.
Claim 6 is amended to recite the limitations of “...upon identifying the target segment, determine insurance premium information for the prospective customer based on analyzing the determine insurance premium information …including determining the relative proportion of customers in the same segment …and determining the relative proportion of customers in the same segment as the prospective customer …; and generate and transmit a signal to the computing device associated with the prospective customer to generate a display of the insurance premium information, including a chart of the relative proportion of customers who have selected the given level of one or more of coverage, limit or deductible, and a chart of the relative proportion of customers who have selected some level of the one or more of coverage, limit or deductible, to the prospective customer”, which when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  The claim perform the functions of nothing more than “determining information, generate and transmit a signal…to generate a display a chart of do not amount to significantly more than the abstract idea.
In addition, the “charts” of the claim are stated at a high-level of generality to include the information “of the relative proportion of customers who have selected the given level of one or more of coverage, limit or deductible, and the relative proportion of customers who have selected some level of the one or more of coverage, limit or deductible, to the prospective customer”, which just define what information are on the charts and do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Thus, the claim does not recite additional technology features.
For the above reasons, it is believed that Appellant's arguments have been fully considered but they are not persuasive and the rejections should be sustained.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694